In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00200-CR



       RICHARD GALLANT WISDOM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR 14-233




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The court reporter’s record includes the name of a person who was a minor at the time the

offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the court reporter’s record contains sensitive data, we order the Clerk of this Court or her

appointee, in accordance with Rule 9.10(f), to seal the electronically filed reporter’s record in

this case.

        IT IS SO ORDERED.

                                                             BY THE COURT

Date: March 2, 2015




                                                 2